Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATAILED ACTION

Receipt is acknowledged of claims filed on 10/30/2020

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10  and 20 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
A single-radio wireless device comprising:
one or more antennas; and

memory storing instructions that, when executed by the at least one processor,
causes the single-radio wireless device to perform a method to access services of
multiple subscriber identity modules (SIMs) in communication with a cellular
wireless network by at least:
establishing a first protocol data unit (PDU) session for a first SIM to access a
first cellular service;
establishing a second PDU session for a second SIM to access a second cellular
service;
establishing a tunneled PDU session for the first SIM via the second SIM to
access the first cellular service;
requesting suspension of the tunneled PDU session;
responsive to receipt of a page indication or a non-access stratum (NAS)
notification message to establish a connection for the second SIM:
requesting suspension of the first PDU session for the first SIM, and
establishing the connection for the second SIM using the second PDU
session for the second SIM; and
requesting activation of the tunneled PDU session for the first SIM via the second
SIM,
wherein signaling and/or data traffic for the first SIM is transported via the
tunneled PDU session via the second SIM.”


Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:  (WO 2021/034105 A1)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY LAFONTANT/Examiner, Art Unit 2646